Citation Nr: 0810176	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  07-08 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating higher than 20 percent for 
prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1953 to 
May 1958 and from October 1958 to October 1962.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In March 2008, the Board granted the veteran's motion to 
advanced his case on the docket because of his age.  
38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c).  He submitted 
additional medical evidence with his motion, but he did not 
waive his right to have the RO - as opposed to the Board, 
initially consider this additional evidence.  38 C.F.R. 
§ 20.1304(c).  However, this evidence does not pertain to his 
claim at issue, for a higher rating for his prostatitis.  
Therefore, a waiver is not required and the Board may go 
ahead and decide his appeal without first remanding this case 
to the RO for consideration of this additional medical 
evidence.  This is also especially true since the Board is 
granting a higher rating for the prostatitis, so no need to 
further delaying doing this.


FINDING OF FACT

The veteran changes his absorbent materials more than seven 
to eight times per day.  


CONCLUSION OF LAW

The criteria are met for a higher 60 percent rating for the 
prostatitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.115a, 4.115b, Diagnostic Code DC 
7527 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in May 2006, the 
RO advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Also note the RO issued that VCAA notice letter prior to 
initially adjudicating the claim, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  As well, that letter specifically asked the 
veteran to provide any evidence in his possession pertaining 
to his claim. Id. at 120-21.  In any event, VA's Office of 
General Counsel has indicated requiring VA include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and, therefore, not binding 
on VA.  See Pelegrini II; VAOPGCPREC 1-2004 (Feb. 24, 2004) 
(OGC discussed this in response to the holding in 
Pelegrini v. Principi, 17 Vet. App. 183 (2002) (Pelegrini I), 
but the Court used basically the same language in Pelegrini 
II, so it is equally applicable).  The Board is bound by the 
precedent opinions of VA's General Counsel, as the Chief 
Legal Officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, because the Vasquez-Flores' decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  And in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, 
i.e., harmless.  VA can show the error is harmless by 
demonstrating why it does not affect the essential fairness 
of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran's claim is being granted, regardless.  Furthermore, 
the diagnostic criteria used to determine the relative 
severity of his prostatitis were provided to him in the 
February 2007 statement of the case (SOC).  A reasonable 
person could be expected to read and understand these 
criteria, and that evidence to show his disability met the 
requirements for a higher rating was needed for an increase 
to be granted.  After receiving notice of the rating 
criteria, his claim was readjudicated in the June 2007 
supplemental SOC (SSOC), after additional evidence was 
received.  So the readjudication effectively "cured" the 
inadequate notice or lack of notice prior to the initial 
adjudication of his claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  

During his September 2007 hearing, for example, the veteran 
and his representative made arguments addressing the specific 
requirements for receiving a higher rating for his 
prostatitis, including in terms of having to change his 
absorbent pads at least seven to eight times per day.  So 
they are well aware of the type symptoms needed to obtain a 
higher rating, including insofar as their relative frequency.

It equally deserves mentioning that, in May 2006 and August 
2007 letters, the veteran was informed of the disability 
rating and downstream effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

And as for the duty to assist, the RO obtained the veteran's 
service medical records and VA medical records, including the 
reports of his VA compensation examinations to assess the 
severity of his prostatitis.  As there is no other indication 
or allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Increased-Evaluation Claim

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

A recent Court decision held that, in determining the present 
level of a disability for any increased-evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The veteran's prostatitis is currently evaluated as 20-
percent disabling under DC 7527, for prostate gland injuries, 
infections, hypertrophy, and postoperative residuals.  
38 C.F.R. § 4.115b.  

Under DC 7527, the rater is instructed to evaluate the 
disability as either voiding dysfunction or urinary tract 
infection, whichever is predominant.  38 C.F.R. § 4.115b.  A 
20 percent evaluation is warranted for voiding dysfunction 
when the disability requires the wearing of absorbent 
materials which must be changed less than two times per day.  
A 40 percent evaluation is warranted when the disability 
requires the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  A 60 percent evaluation is 
warranted when the disability requires use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day.  38 C.F.R. § 4.115a.  



The rating criteria for voiding dysfunction also state that 
the condition can be rated under the criteria for urinary 
frequency or obstructed voiding.  A 20 percent evaluation is 
warranted for urinary frequency when the daytime voiding 
interval is between one and two hours, or; when the veteran 
awakens to void three to four times per night.  A 40 percent 
evaluation is warranted when the daytime voiding interval is 
less than one hour, or; the veteran awakens to void five or 
more times per night.  38 C.F.R. § 4.115a.  

There are criteria for a 10 percent evaluation for obstructed 
voiding, but the veteran's chronic prostatitis is already 
evaluated higher - as 20 percent disabling.  The next higher 
30 percent rating is warranted when there is urinary 
retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115a.  

A 30 percent evaluation is warranted for urinary tract 
infections if there are recurrent symptomatic infections 
requiring drainage or frequent hospitalization (more than two 
times a year) or requiring continuous intensive management.  
38 C.F.R. § 4.115a.  

The medical evidence on file for consideration shows the 
veteran's disability is predominantly manifested by urinary 
frequency, leakage, and incontinence, rather than urinary 
tract infections.  Indeed, the vast majority of his hearing 
testimony concerned his need to change his absorbent pads 
with the level of frequency required for a higher rating.  
During his April 2005 VA genitourinary examination, it was 
noted that he had had three or more urinary tract infections 
during the previous 12 months, and that he was hospitalized 
three or more times for treatment of the infections.  
Drainage and intensive treatment were not required.  During 
his more recent June 2006 VA examination, a history of 
urinary tract infections was not noted, and there was no 
evidence he had been hospitalized because of urinary tract 
infections.  Based upon his descriptions of his symptoms and 
the large amount of medical evidence chronicling his urinary 
frequency and leakage, the Board will address the criteria 
for voiding dysfunction as opposed to urinary tract 
infections.



The Court has held that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case", Butts v. Brown, 5 Vet. App. 532, 538 
(1993), and that one diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 6280629 (1992).

Lay hearing testimony, such as that the veteran provided 
under oath during his September 2007 hearing, is competent 
when it regards the readily observable features or symptoms 
of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) and Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  That is to say, he is competent to provide evidence 
of how often he must void, as well as how many times per day 
he must change his absorbent materials.  

The veteran testified that his incontinence had increased 
dramatically since the November 2006 rating decision at 
issue.  He said that he had started wearing diapers at night 
and approximated that he went through as many as fifteen 
absorbent pads in a 24-hour period because he was unaware of 
when he was urinating.  He estimated that he changed his pads 
at least seven or eight times per day, excluding night time.  
He further testified that he awoke five to seven times 
per night to urinate, and that during the day he urinated 
about once every hour.  He said his doctors discouraged 
catheterization for the time being, but reserved it as a 
possibility for future treatment.  

The veteran's VA treatment records confirm he is experiencing 
increasing urinary frequency and leakage.  A May 2007 record, 
for example, shows he urinates hourly during the day and 
awakes four times a night to urinate.  After urinating, he 
has a 143 cc post-void residual.  In April 2007, he reported 
urinating 20 times a day, three to four times per night, and 
complained of pain in his supra pubic area.  



In his November 2006 notice of disagreement (NOD), the 
veteran stated that his doctor recommended against 
catheterization.  He also stated that he had to get up six 
times a night to urinate, and that he wore absorbent pads.  
In October 2006, he reported urinating four times a night.  

When examined by VA in June 2006, the veteran was taking 
prescription Flomax.  He complained of urinating three to 
four times per night and having wetness after returning to 
bed.  He wore diapers at night and absorbent pads during the 
day.  He had pelvic pain, urinary urgency, hesitancy, weak or 
intermittent stream, straining, dribbling, urine retention, 
hematuria, and his voiding interval was 1 to 2 hours.  The 
examiner indicated the veteran's condition was getting 
"progressively worse."  He had leakage after urination and 
nocturnal leakage.  The examiner stated the veteran changed 
his absorbent materials two or less times per day.  The 
examiner diagnosed chronic prostatitis.  

An April 2005 VA examination revealed the veteran awoke twice 
per night to urinate.  His voiding interval was 1 to 2 hours, 
and he had occasional hesitancy, dysuria, dribbling, and weak 
stream.  He did not strain to urinate or have urine 
retention.  He did not have urinary leakage.  Absorbent 
materials were not mentioned at that examination.  

This medical evidence, on balance, shows the veteran's 
condition has worsened over time.  In April 2005, he did not 
have urine leakage or retention, but by his June 2006 VA 
examination he did have these symptoms.  Additionally, he 
began wearing both diapers and absorbent materials.  While 
the June 2006 examination report states that he changed his 
absorbent materials only two or less times per day, he 
testified over a year later during his September 2007 hearing 
that he changed them far more - at least seven or eight 
times per day.  Taking into account the fact that the 
evidence shows a progressive worsening of his condition, the 
Board finds that his lay observation that he must change his 
absorbent materials as often as seven or eight times per day 
credible and consistent with the medical evidence of record, 
which states that his voiding interval is one to two hours.  

The veteran's disability, therefore, meets the requirements 
for a higher 60 percent evaluation when his disability is 
rated as voiding dysfunction.  38 C.F.R. § 4.115a.  He is not 
entitled to a higher schedular evaluation because 60 percent 
is the highest available evaluation under the criteria for 
voiding dysfunction, urinary frequency, obstructed voiding, 
or urinary tract infection.  The evidence, at most, supports 
assigning a 60 percent rating.  38 C.F.R. § 4.7.  Moreover, 
because the veteran's prostatitis has not been more than 60-
percent disabling at any time since his claim for a higher 
rating, the Board may not "staged" his rating because this 
represents his maximum level of disability during the 
relevant time period at issue.  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007),

For these reasons and bases, the evidence supports a higher 
60 percent, but no greater, rating for the prostatitis.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

The Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See also VAOPGCPREC 6-
96; Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A higher 60 percent rating is granted for the prostatitis, 
subject to the statutes and regulations governing the payment 
of VA compensation.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


